Title: To Thomas Jefferson from William Booker, 17 November 1796
From: Booker, William
To: Jefferson, Thomas


                    
                        Sir
                        Goochland County Novr. 17. 1796
                    
                    Inclosed is a drawing of the threshing Machine I promised you by Mr. Buck. I hope your Liberallity will Excuse me, for the delay.
                    My Situation has been Such as rendered it almost Impossible with any Tolarable Convenience to have done it Sooner.
                    I have been but Little used to drawing. What blunders you See I trust you will Excuse. I hope however with it and the Information you got by Mr. Buck will be Sufficient to Shew you the principle after which I have no doubt you will Greatly Improve on it.
                    I am Confident, it will suit this Country much better than Cog and rounds it being more Simple Less Expensive, and I think fully as opperative. I am with due Respt. your &c&c
                    
                        Wm. Booker
                    
                